Citation Nr: 0303525	
Decision Date: 02/28/03    Archive Date: 03/05/03	

DOCKET NO.  95-14 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1970.  
He had service in Vietnam from July 1968 to July 1969.  

This case was most recently before the Board of Veterans' 
Appeals (Board) in May 1999 at which time it was remanded for 
further development.  The requested actions have been 
accomplished and the case has been returned to the Board for 
further appellate consideration.  


FINDING OF FACT

The veteran is shown as likely as not to be suffering from 
disability manifested by PTSD due to events experienced in 
service.  


CONCLUSION OF LAW

The veteran has PTSD due to his experiences on active duty in 
Vietnam.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, became effective during 
the pendency of this appeal, the Board finds it unnecessary 
to address its applicability to this appeal in view of the 
disposition reached herein.  The Board notes, however, that 
the veteran has had an opportunity to give testimony before a 
hearing officer at the VARO in Cleveland in September 1994.  
Information has been requested and obtained from the U. S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly the United States Army and Joint Services 
Environmental Support Group), and the veteran has been 
provided a number of psychological tests and psychiatric 
examinations by VA over the years.  

Service connection may be established for disability 
resulting from personal injury or disease suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and claimed inservice stressors; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  

The evidence necessary to establish the incurrence of the 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether the veteran engaged 
in combat with the enemy.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the incurrence of 
a claimed inservice stressor.  38 C.F.R. § 3.304(d); See also 
38 U.S.C.A. § 1154(d).  If VA determines that the veteran did 
not engage in combat with the enemy, lay testimony, by 
itself, is not sufficient to establish the incurrence of the 
alleged stressor.  Instead, there must be credible supporting 
evidence.  The credible supporting evidence is not limited to 
service department records, but can be from any source.  See 
YR v. West, 11 Vet. App. 393, 397 (1998); see also Monroe v. 
Brown, 9 Vet. App. 389, 395 (1996).  

The record in this case reveals the veteran has been 
diagnosed with varying psychiatric disorders, to include 
PTSD, on a number of different occasions.  He served in 
Vietnam from July 1968 to July 1969.  His personnel records 
disclose that his principal duty assignment from August 1, 
1968, was as a supply handler (patrol vehicles) with Company 
A, 426th Service and Supply Battalion, 101st Air Cavalry 
Division.  From January 20, 1969, to July 1969, his principal 
duty assignment was a supply clerk with Headquarters Company, 
426th Service and Supply Battalion, 101st Airborne Division.  

Associated with the claims file are various Operational 
Reports-Lessons Learned indicating that Phu Bai, the location 
where the veteran indicates he was primarily assigned, 
encountered a number of ground and rocket attacks during the 
course of 1969.  The records obtained from the USASCRUR and 
the National Archives do not document the specific 
involvement of the units to which the veteran was assigned 
during these incidents, but they do reflect that the base 
camp location was exposed to enemy fire during the time the 
veteran has reported serving there.  

In describing his experiences while serving in Vietnam, the 
veteran has provided the names of three individuals with whom 
he served and who he claims were each killed in action in 
various convoys in which the veteran was also a participant.  
The veteran was able to recall that one of the individuals 
died "the first part of March."  Copies of reports of 
casualty from the Department of the Army which are of record 
indicate that that particular individual was killed in action 
in Vietnam on March 8, 1969.  The report of casualty 
involving one of the other individuals reflects that he died 
in October 1968 from wounds received while at a forward 
observation base when a hostile boobytrap detonated.  This is 
at odds with the veteran's recollection that the individual 
died when his truck caught fire and the veteran "tried to 
pull him out." 

A review of the medical evidence of record includes reports 
of VA examinations and VA hospitalizations in 1993 and 1994.  
Psychological testing done at a VA facility in 1994 was 
considered reliable.  Testing, as well as observation, during 
that hospitalization resulted in diagnoses which included 
PTSD.  

Subsequent medical evidence includes the report of VA 
psychiatric examination of the veteran in May 1998.  At that 
time, the examiner stated that a review of the records showed 
inconsistencies related to the claimed inservice stressors, 
exaggeration of symptoms, and a pattern of manipulative 
statements.  The examiner believed that current psychological 
tests were of little interpretive value because of the 
veteran's exaggerations, and because the veteran could not be 
considered a valid, reliable source of information.  That 
examiner concluded there was insufficient information, based 
on the record and his examination, to give a diagnosis of 
PTSD.  

In January 2000, the veteran was accorded psychological 
testing by VA for the purpose of determining whether his 
pattern of psychopathology warranted a diagnosis of PTSD.  
His claims file was reviewed prior to administration of the 
testing.  It was noted that testing accorded the veteran in 
1998 was invalid due to an extremely high level of reporting 
of symptomatology which was inconsistent with any 
understandable pattern of psychiatric pathology and 
psychological dysfunctioning.  The veteran was specifically 
instructed to provide honest opinions about himself when 
taking the tests, and to avoid any overdramatization.  
Examination of the validity scales indicated that the results 
were valid and interpretable.  

The examining psychologist stated that the results presented 
a "rather ambiguous" diagnostic picture.  The shape of the 
clinical profile did not show a high, or even moderately 
high, degree of similarity to any of a series of groups 
reflecting a wide variety of psychiatric diagnoses, including 
PTSD.  The psychologist added, however, that the veteran did 
show the same degree of similarity (relatively low but still 
present) to profiles of groups diagnosed with PTSD and 
antisocial personality disorder, respectively.  He noted that 
test results, unaccompanied by a clinical interview as in the 
instant situation, should not be regarded as "confirming" a 
potential diagnosis.  He suspected that the veteran "may well 
have PTSD," but added that the data were somewhat ambiguus 
because the veteran also had dysfunctional personality 
tendencies which interfered with his functioning.  

A Board of two VA psychiatrists examined the veteran in late 
January 2000.  The claims file was "thoroughly reviewed" by 
the examiners.  The veteran was described as forthcoming 
while answering questions.  Reference was made to previous 
medical records, including the contradictory examinations in 
1994 and 1998.  The veteran indicated that while in Vietnam 
he had multiple traumatic experiences and he claimed he was 
always in fear.  He recalled the most traumatic experience 
was "a kid next to me was shot in convoy."  He recalled that 
when that occurred, the convoy stopped and everyone ran for 
cover.  He remembered the blood coming out of the soldier's 
head.  He claimed that following the experience, he isolated 
himself and tried to refrain from making any new friends and 
he did not enjoy doing anything.  He said that following his 
return home from Vietnam, he had intrusive thoughts, 
flashbacks, nightmares, avoidance behavior, and social 
isolation.  He described a poor work history in the years 
following service.  He indicated he had been married three 
times.  He stated he had three children, and one of them, a 
16 year old son, lived with him.  

Findings were recorded and the Axis I diagnoses were:  PTSD; 
bipolar disorder, by history; and intermittent explosive 
disorder, by history.  He was given an Axis II diagnosis of 
personality disorder, not otherwise specified, by history.  

The psychiatrists opined that the veteran had PTSD. It was 
indicated that his main stressor, the witnessing of a fellow 
soldier being shot in the head while sitting next to him, was 
adequate as far as the diagnostic criteria to represent a 
stressful incident and give rise to PTSD.  They referred to 
the presence of other symptoms, such as flashbacks, avoidance 
of stimuli, social isolation, increased arousal, difficulty 
sleeping, irritability, exaggerated startle response, and 
hypervigilance.  They stated these symptoms met the criteria 
for PTSD.  

A review of the evidence of record reveals some 
inconsistencies in the veteran's recollections of his 
stressors.  However, the veteran has provided sufficient 
information regarding his experiences to verify sufficient 
aspects of the alleged stressors.  The three individuals he 
had reported as having been killed in his presence while 
serving in Vietnam in 1968 and 1969 have been verified as 
killed in action.  Records pertaining to activities of the 
veteran's headquarters reflect that his unit was more likely 
than not exposed to enemy rocket and mortar fire on periodic 
occasions.  This information is sufficient to demonstrate his 
personal exposure to the incidents described.  See Pentecost 
v. Principi, 16 Vet. App. 124 (2002) (detailed corroboration 
of physical proximity to, or first hand experience with, the 
alleged stressors is not required in order to establish that 
the stressors actually occurred).  Case law also includes 
Suozzi v. Brown, 10 Vet. App. 307, 310-11 (1997), in which it 
was determined that a radio log showing that the veteran's 
company had come under attack was sufficient to corroborate 
the inservice stressor alleged by the veteran, despite the 
fact that the radio log did not identify the veteran's own 
participation.  It was noted in that case that the veteran's 
participation in those events might be inferred from the 
involvement of his unit.  See Suozzi at 310.  

The Board notes that any reasonable doubt must be resolved in 
the veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
While a VA psychiatrist in 1998 believed there was some 
exaggeration of symptoms and insufficient information to 
diagnose PTSD, a VA psychologist who provided the veteran 
with psychological testing in January 2000 believed that the 
test results at that time were valid and able to be 
interpreted.  He stated that he suspected the veteran might 
well have PTSD.  This was also the assessment made by a board 
of two VA psychiatrists who examined the veteran later in 
January 2000.  Those individuals indicated they had reviewed 
the entire claims folder, including the report of the 
examiner in 1998, and were of the combined opinion that the 
veteran was exhibiting symptoms indicative of PTSD.  The 
timeframe during which the veteran served in Vietnam, and the 
units to which he was assigned during that timeframe, reflect 
that he was in an area where there was a lot of exposure to 
hostile action.  Certainly, the evidence of record is at 
least in relative equipoise.  Under the circumstances, the 
veteran prevails as to his claim for service connection for 
PTSD with application of the benefit of the doubt in his 
favor.  38 U.S.C.A. § 5107.  



ORDER

Service connection for PTSD is granted.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

